The Attorney General is in receipt of your letter wherein you ask, in effect, an official opinion on the following questions: 1. Whether Senate Bill 366 supersedes 74 O.S. 564 [74-564] (1971) and 67 O.S. 201 [67-201] (1971) et seq.? 2. Whether Senate Bill 366 expands the definition of "records" found at 67 O.S. 203 [67-203] (1971)? 3. Whether Senate Bill 366 controls the manner in which agencies may dispose of official records made or acquired pursuant to their respective authority? 4. Whether the Records and Archives Commission has the authority to permit the destruction of administrative business and financial records less than five years old? The questions raised involve the impact that Senate Bill 366, to be codified at 21 O.S. 590 [21-590] (1980) et seq., has on the existing laws concerning the disposition of official records. Existing legislation will not be presumed repealed, modified, or superseded unless such intent is manifestly clear from the language contained in the context of the latest enactment. City of Tulsa v. Midland Valley R. Co., 168 F.2d 252 (10th Cir. 1948); see also State ex rel. Caldwell v. Oldfield,22 Okl. 863, 98 P. 925 (1908).  Title 21 O.S. 590 [21-590] (1980) et seq. provides in pertinent part: "Every state governmental entity shall, for a period of five (5) years, maintain accurate and complete records, as defined in Section 203 of Title 67 reflecting all financial and business transactions, which records shall include support documentation for each transaction.  "B. The person in charge of any state governmental entity who willfully violates the provisions of this section shall be guilty of a felony, punishable by imprisonment in the State Penitentiary for a period of not more than three (3) years or by a fine of not more than Five Thousand Dollars ($5,000.00), or by both such fine and imprisonment. Such person shall also be subject to immediate removal from office." As enacted, 21 O.S. 590 [21-590] (1980) et seq. amplifies this State's public policy to ensure the preservation of accurate and complete records of all transactions, including support documentation reflecting all financial and business transactions. The original definition at Section 203 of Title 67 O.S. 1971 was not as explicit. Penal in nature, 21 O.S. 590 [21-590] (1980) et seq. does not, however, affect the manner in which records are stored, nor the Archives and Records Commission's authority to supervise the disposition of these official records. Title 74 O.S. 564 [74-564] (1971) et seq. governs the manner in which official records can be discarded while 67 O.S. 201 [67-201] (1971) et seq. establishes the state records management system and determines which records can be jettisoned. The intent of both acts is to create a central storage point, operated by specially trained personnel, to ensure the preservation and retention of state archives and records. 6 Op. Att'y. Gen. 324 (1973).  The practical effect of 21 O.S. 590 [21-590] (1980) et seq. is to add only to the definition of "record" found at Section 203 of Title 67 O.S. 1971 and in that light, the act is supplemental to 67 O.S. 201 [67-201] (1971) et seq. The Act does not purport to repeal or amend other provisions under 74 O.S. 564 [74-564] (1971) et seq. or 67 O.S. 201 [67-201] (1971) et seq., and no such construction should be given since repeals by implication take effect only where irreconcilable conflict appears. Gulf Oil Co. v. Woodson, Okl., 505 P.2d 848 (1972). There is no expressed intent to repeal existing law nor irreconcilable conflict present.  It is, therefore, the official opinion of the Attorney General that: (1) Senate Bill 366, to be codified at 21 O.S. 590 [21-590] (1980) et seq., is supplemental to existing law concerning the preservation of official records and does not operate to supersede 74 O.S. 564 [74-564] (1971) et seq. nor 67 O.S. 201 [67-201] (1971) et seq.  (2) Title 21 O.S. 590 [21-590] (1980) et seq. expressly provides that support documentation reflecting all financial and business transactions be included within the definition of records found at Section 67 O.S. 203 [67-203] of Title 67 O.S. 1971. (3) Title 21 O.S. 590 [21-590] (1980) et seq. has no application on the manner in which official records can be stored nor affects the Archives and Records Commission's authority to supervise the disposition of official records.  (Ronald Lee Johnson)